Order entered December 21, 2012




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01162-CR

                             JOHANAN JOHN FOLSOM, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-58786-P

                                              ORDER
        The Court REINSTATES this appeal.

        On October 11, 2012, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Allen

Fishburn; (3) Karren Jones and Yolanda Atkins are the court reporter who recorded the

proceedings; (4) Ms. Jones has finished her portion of the record; and (5) Ms. Atkins required ten

days from the December 14, 2012 hearing to finish her portion of the record.

        We note that on December 17, 2012, Ms. Jones tendered the record of the February 2,

2012 suppression hearing. That volume is labeled volume 3 of 3. We ORDER this volume of

the reporter’s record filed as of the date of this order.
        We ORDER court reporter Yolanda Atkins to file, by JANUARY 2, 2013 her portion of

the reporter’s record, including a Master Index that includes the suppression hearing. Because

the record is already more than four months overdue, no further extensions will be granted. If

the reporter’s record is not filed by the date specified, we will order that Yolanda Atkins not sit

as a court reporter until the record is filed.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Teresa Hawthorne, Presiding Judge, 203rd Judicial District Court; court reporter

Karren Jones; court reporter Yolanda Atkins; and to counsel for all parties.




                                                     /s/ DAVID L. BRIDGES
                                                         JUSTICE